Citation Nr: 1226808	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1955 to June 1959.  He additionally had service with the Air National Guard.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for vertigo.

The Board issued decisions in December 2010 and August 2011 remanding the matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  In December 2010 the Board additionally denied entitlement to an increased evaluation for bilateral hearing loss, and in August 2011 granted entitlement to an increased evaluation for a right shoulder disability; those decisions are final, and no further questions remain before the Board with respect to them.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in December 2009, and before the undersigned Veterans Law Judge via videoconference from the RO in October 2010.  


FINDING OF FACT

Vertigo was not first manifested on active duty service or within the first post-service year; the preponderance of the evidence is against a finding that the condition is related to military service or to any service-connected disability.





CONCLUSION OF LAW

The criteria for service connection for vertigo are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  December 2004 and January 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The January 2007 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  Complete records from Dr. DKH, who appears to have treated the Veteran for vertigo, are not associated with the claims file, as the doctor did not respond to VA's two attempts to contact him, and the Veteran did not submit additional records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been obtained.  The most recent, in October 2011, with an April 2012 addendum, in fully adequate for adjudication.  The doctor made all required clinical findings, reviewed the accurate factual record, and offered a medical opinion with a supporting rationale.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Organic diseases of the nervous system, which potentially includes some forms of vertigo, are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records show no complaints of or treatment for vertigo or dizziness of any kind while in any active duty status.  The Veteran in fact specifically and repeatedly denied current or past dizziness or fainting spells on annual examinations through 1961.

Private treatment records from Dr. JAW covering the period from 1997 to 1999 do not indicate specific complaints of vertigo or dizziness; they do document a stroke in July 1997.  However, in December 2009, Dr, JAW made the statement that it was likely the Veteran's vertigo is associated with his hearing loss.  No rationale for the opinion was provided.  Other private treatment records note the stroke history, but do not discuss allegations of vertigo or loss of equilibrium.  Private doctors appeared focused on the Veteran's cardiac and orthopedic complaints.

The earliest reference to vertigo in VA records was in March 2005, when the Veteran requested referral for a specialist evaluation.  At the August 2005 referral, the veteran reported experiencing vertigo "over the past year" with quick head movements and when he lays on his back.  Looking up also made him dizzy.   Physical examination showed dizziness with head thrusts; turning the head to the right caused extreme dizziness.  Benign paroxysmal positional vertigo (BPPV) was diagnosed and rehabilitation with exercises was prescribed.  In March 2006 and September 2007, the Veteran denied any symptoms of dizziness.  Vertigo was listed as an active diagnosis, however, and the Veteran was prescribed motion sickness pills in approximately 2009.

Dr. DKH stated in September 2006 that the Veteran was diagnosed with "hearing loss with unsteadiness and vertigo."  The doctor stated that the Veteran had unsteadiness since 1997.  An MRI of the head showed some cerebral atrophy at the base of the skull, but was otherwise normal.  Physical therapy had helped with unsteadiness.  The doctor stated that "it is difficult to delineate the extent of the portion of unsteadiness that [he] experienced from his previous ear/hearing injury."  No rationale for relating the hearing impairment and vertigo is provided.  

A VA contract examination was conducted in January 2008.  The Veteran stated that he first noted hearing loss in 1994, tinnitus in 1996, and vertigo since 2003 or 2004.  Service records were not available for review.  No opinion was offered regarding the etiology of the vertigo.

A VA ear disease examination was performed in May 2009.  The Veteran alleged that his vertigo was related to service-connected hearing loss.  He stated vertigo was long-standing; he had been treated since 2005.  Labrynthitis or positional vertigo were suspected.  Sitting up in bed, especially if he had been laying on his right side, aggravated his complaints.  Vestibular exercises had not significantly improved his symptoms.  Vertigo symptoms were reproduced when sitting and turning his head to the right on physical examination.  Gait was slightly unsteady.  The examiner stated that there was no "obvious connection" between hearing loss and vertigo.  Positional vertigo with incomplete compensation was most likely.  The process which caused positional vertigo was not thought to be related to that which resulted in sensorineural hearing loss.  In the absence of an allegation or showing of head injury in service, such could not be a causative factor.  The examiner opined that vertigo was less likely than not caused by or a result of hearing loss.

In a May 2009 statement, the Veteran summarized his VA examination experience, and stated that the doctor had told him that most of his balance problems were due to diabetes.  He had trouble feeling his feet, and consequently his brain was not able to make adjustments in his stance to compensate.  At his December 2009 Decision Review Officer (DRO) hearing, the Veteran reiterated his history of noise exposure in service.

In December 2009, another VA ear disease examination was conducted.  The Veteran reported equilibrium problems for approximately 10 years.  He associated symptoms with positional changes.  Tinnitus and hearing loss had been present for the same time period.  Neurological examination was normal.  Gait was unsteady, and the Veteran used a cane.  The ears were also normal.  The examiner opined that vertigo was less likely than not caused by or the result of hearing loss.  No rationale for the opinion was given.

A Board hearing was held in October 2010.  The Veteran stated that his doctor had not told him why he opined his hearing loss and vertigo were related.  He also stated that he had to lean against a wall for stability when taking a shower.  He could not close his eyes and maintain balance.

The Board remanded the claim in December 2010 for provision of a new VA examination.  The December 2009 examination was not adequate, as it failed to include any rationale for the conclusory statement on the etiology of vertigo.  While the May 2009 examiner did offer a rationale, his references to "noise trauma" raised questions as to what in-service acoustic injury had been considered by the examiner.

At a December 2010 VA ear disease examination, the Veteran reported progressive hearing loss since service.  He also described tinnitus and vertigo.  He stated that a private doctor had diagnosed BPPV; he associated his symptoms with positional changes.  The ears contained a moderate amount of cerumen, but the tympanic membranes were intact.  A disconjugate gaze, where the eyes do not turn in unison, was noted.  The examiner opined that hearing loss and tinnitus had been service connected in error.  He did not offer any opinion regarding a relationship between hearing loss and vertigo, but did opine that it was unlikely BPPV was related to military service.  No rationale was provided.

The Board again remanded the claim in August 2011, finding that the December 2010 examiner had ignored the established fact of service connection of hearing loss and tinnitus, and therefore had rendered his opinion on an inaccurate factual basis.  Further, the required and specifically requested rationale for the opinions expressed was not provided.

A new VA examination was conducted in October 2011, and an addendum to the examination, clarifying the offered opinion, was obtained in April 2012.  The Veteran reported hearing loss and tinnitus of a 12 year duration.  At one point he stated vertigo was present since 2000, and in another instance referred to imbalance since 1994.  Head positioning triggered bouts of vertigo.  He stated that when he closed his eyes, his balance was better.  The examiner noted a past history of heart attack in 1997and transient ischemic accident (TIA) in 1994.  He denied a stroke.  The examiner accurately noted the Veteran's history of military noise exposure. Physical examination was unremarkable.  Vestibular testing showed no nystagmus.  Imbalance was present on heel-toe walking and with standing with closed eyes or on one leg.  The examiner opined that vertigo and imbalance were not likely related to military service.

A rationale for the opinion was offered in April 2012.  Vertigo can be caused by many factors, and will manifest in patterns consistent with those factors.  The Veteran's vertigo was first alleged following a stroke in 1994.  There were also present other medical problems which could cause vertigo, including diabetes, blood pressure fluctuations, and positional changes in the head.  These are not related to hearing.  Hearing had existed for many years prior to vertigo's appearance, and vertigo appeared in connection with neurological disease, not acoustic trauma.  

While numerous medical opinions, both positive and negative, on the question of a nexus between service-connected hearing loss and vertigo are of record, only one, that offered in October 2011 (when considered with the April 2012 explanation), is adequate for adjudication purposes and entitled to any probative weight.  Other VA opinions either fail to offer any rationale at all, of base the rationale offered on a clearly inaccurate factual basis.  The Veteran has offered two private opinions indicating a relationship between hearing loss and vertigo, but neither offers any rationale.  They are conclusory statements at best; one, from Dr. DKH, even raises the possibility that another nonservice connected cause may be mostly to blame. 

The October 2011 VA opinion, in contrast, identifies the other potential causes and states that vertigo is more likely than not related to neurological problems associated with a stroke or TIA, or other medical problems, rather than hearing loss.  There is some dispute over the correct timeline for the onset of vertigo.  The Veteran has reported the onset of symptoms at anytime from 1994 to 2005.  The later time is more consistent with VA's records, but private treating doctors note unsteadiness since 1997.  This is consistent with his documented stroke, and supports the VA doctor's opinion.  The October 2011 examiner placed the stroke and onset in 1994, but more importantly marks the events as coinciding.  In any case, vertigo or imbalance arose many, many years after service and many years after the onset of hearing impairment and tinnitus. 

The Veteran has repeatedly expressed his opinion that vertigo is related to service-connected hearing loss.  However, as a layperson, the Veteran is not competent to render an opinion on causation, where the formation of that opinion requires specialized knowledge or training, and is not merely the result of firsthand observation of a cause and effect relationship.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran has submitted several articles and public domain health summaries regarding vertigo.  BPPV, which is the current diagnosis applicable to the Veteran, is noted to be of unknown cause, but may be related to loose calcium particles.  "Medicines, disease, aging, or a head injury" are also listed suspected causative factors.  Hearing loss is not listed.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Vertigo was not present in service or for many years after, and is not shown to be as likely as not related to a service-connected disability.  Service connected for vertigo is not warranted.


ORDER

Service connected for vertigo is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


